Title: To John Adams from Monitor, 20 May 1782
From: Monitor
To: Adams, John



Paris 20 May 1782

We are told here of a chace there has been for sometime in holland and that the name wanted to be run down is our old staunch friend de Nefville; in which base pursuit in the whole groupe of motley hounds, the mongrel Adams distinguish’d himself in such a manner that all here regretted he was not near to be rewarded as joculer by spitting in his mouth and patting his breech with their foot; which he well deserves by heading the pack of turqs and rascals who doubtless will be grateful for it as for other favors, and can do no less than second his attempts at wispering away by inuendos the Characters of every one of those to whom he owes so much of his rise and Consequces.
Blush at thy Conduct for its being worse than a dogs to want for thy Country and thyself that gratitude due to those men that have been the steps to thy elevation. Suppress that envy which merits either cause them to sicken at or raises that malignant rancour so Visible in thy countenance. Study politicks particularly that wanted in a Minister which thou mistakes in supposing it to have any affinity to the tricks or chicannery of a pettifogging Attorney our Agent Mr. Demasse is best able to teach thee that thou most wants if thou will but divest thyself of that insolent vanity and conceit which blinds thee into a belief of thy designs being impenetrable tho experience teaches thee daily the contrary, even by the miscarriages of one of thy latest schemes, thou must thyself see the flimsiness of the veil over them, and how little the mask men puts on disguises thee and still less to thy Colleagues tis hoped for thy credit the report of the Courier de basse rin is true that thy late fever has fixed on thy brain impaired thy faculties—if so phaps Congress is already apprized of it, or that thou will avail thyself of the first lucid interval to guard thyself from doing the like prejudice to the credit of America thou hast lately done by calling in the aid of other ministers who understand business, for in matters of that kind, thou must not trust it will be done to thy hand, as in that of the independence, where the people of holland or the leaders in that affair wanted only an Automaton to personate an Amcan. Minister, and which would sometimes have answerd their purpose far better as they would not have been in fear of having their business spoiled as is sometimes happen’d and advise thee again take advice, for whatever opinion the world may entertain of thy abilities as a lawyer they all know and agree thou art a most wretched politician, nor can all thy puffs and self written panegirick &c. persuade the contrary.

monitor

